EXHIBIT 10.1
 
 
Notice of Grant of Restricted Stock Units Award Agreement
 

--------------------------------------------------------------------------------

Employee: Name
RSU Number:
 
Plan:2005

--------------------------------------------------------------------------------

 
Effective [date], you have been granted an award of [#] restricted stock
units.  The initial value of this award is $[dollar amount].
 
Each restricted stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be made in shares
of The Brink’s Company common stock.
 
Subject to your continued employment by the Company or one of its subsidiaries
as of the relevant settlement date (unless otherwise provided under the terms
and conditions of the Plan or this Award Agreement) you shall be entitled to
receive (and the Company shall deliver to you) as soon as practicable following
the relevant settlement date set forth below, the number of Shares underlying
this award scheduled to be settled as of such date as set forth below:
 
Restricted Stock Units
Settlement
[ # ]
[date]
[ # ]
[date]
[ # ]
[date]

 
Additional terms and conditions applying to this grant are contained on pages
two through four of this Award Agreement and the Plan.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.
 
 

--------------------------------------------------------------------------------

 
By your signature and the authorized Company signature below and on page four of
this Award Agreement, you and the Company agree that this award is granted under
and governed by the terms and conditions of The Brink’s Company 2005 Equity
Incentive Plan as amended (receipt of a copy of which is hereby acknowledged),
as well as this Award Agreement, all of which are incorporated as a part of this
document.
 
 

--------------------------------------------------------------------------------

 
 

     
The Brink’s Company
 
Date
                 
Employee
 
Date

 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
Restricted Stock Units Award Agreement
 
This AWARD AGREEMENT dated as of [date], is between The Brink’s Company, a
Virginia corporation (the “Company”), and the employee identified on page one of
this Award Agreement (the “Employee”), an employee of the Company or of a
subsidiary of the Company.
 
By resolution dated on the effective date of the Award (as defined below), the
Compensation and Benefits Committee (the “Committee”) of the Company’s Board of
Directors, acting pursuant to The Brink’s Company 2005 Equity Incentive Plan as
amended (the “Plan”), a copy of which Plan has heretofore been furnished to the
Employee, as a matter of separate inducement and agreement in connection with
the employment of the Employee by the Company or any of its subsidiaries, and
not in lieu of any salary or other compensation for the Employee’s services,
granted to the Employee a restricted stock units award as set forth on page one
of this Award Agreement.
 
Accordingly, the parties hereto agree as follows:
 
1.  Subject to all the terms and conditions of the Plan, the Employee is granted
the restricted stock units award (the “Award”) as set forth on page one of this
Award Agreement.
 
2.  Subject to the Employee’s continued employment by the Company or one of its
subsidiaries as of the relevant settlement date (unless otherwise provided under
the terms and conditions of the Plan), the Employee shall be entitled to receive
(and the Company shall deliver to the Employee) as soon as practicable following
the relevant settlement date set forth on page one of this Award Agreement (or,
if applicable, as soon as practicable following the settlement date set forth in
Section 11(b) or Section 12(g) of the Plan (as supplemented by Section 17 of the
Plan)), the number of Shares underlying this Award scheduled to be settled on
such date.
 
3.  The Shares underlying the Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no dividend or
voting rights.  The Employee will not have any rights of a shareholder with
respect to the Shares underlying the Award until the Shares have been properly
delivered to the Employee in accordance with this Award Agreement.  For the
avoidance of doubt, no dividend equivalents will be paid on restricted stock
units comprised in this Award.
 
4.  In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
shares to provide for the payment of any taxes required to be withheld by
federal, state or local law with respect to income resulting from such payment.
 
5.  The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.
 
6.      (a)  This Award Agreement is subject to the terms and conditions of The
Brink's Company Compensation Recoupment Policy (the “Recoupment Policy”), a copy
of which is attached hereto as Exhibit A, and the provisions thereof are
incorporated in this Award Agreement by reference.  The Employee further
acknowledges and agrees that all cash-based or equity-based incentive
compensation, as defined in the Recoupment Policy (“Incentive Awards”), that the
Employee receives or is eligible to receive contemporaneously with or after the
date of this Award Agreement shall be subject to the terms and conditions of the
Recoupment Policy, and the Employee may be required to forfeit such Incentive
Awards, or return shares or other property (or any portion thereof) received in
respect of such Incentive Awards, if the Employee is determined to be a Covered
Employee and such Incentive Awards, shares or other property (or such portion
thereof) is determined to be Excess Compensation (as such terms are defined in
the Recoupment Policy).
 
(b)  In exchange for the Award granted hereby, and the opportunity to be
eligible to receive future Incentive Awards, the Employee expressly agrees and
consents that all awards previously granted under the applicable Incentive Plans
shall be subject to the terms and conditions of the Recoupment Policy from and
after the date hereof.  For the avoidance of doubt, the Employee may be required
to forfeit Incentive Awards, or return shares or other property (or any portion
thereof) already received in respect of such Incentive Awards, if the Employee
is determined to be a Covered Employee and such Incentive Awards, shares or
other property (or such portion thereof) is determined to be Excess
Compensation.  The parties acknowledge that the Employee would not be eligible
for the benefits described in the first sentence of this Section 6(b) without
agreeing to the consent in this Section 6(b).
 
7.  All other provisions contained in the Plan as in effect on the date of this
Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual agreement of the Committee (or a designee thereof) and the
holder of the Award.  Prior to a Change in Control of the Company, this
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Award Agreement may be amended by the Company, and upon written notice by the
Company, given by registered or certified mail, to the holder of the Award of
any such amendment of this Award Agreement or of any amendment of the Plan
adopted prior to such a Change in Control, this Award Agreement shall be deemed
to incorporate the amendment to this Award Agreement or to the Plan specified in
such notice, unless such holder shall, within 30 days of the giving of such
notice by the Company, give written notice to the Company that such amendment is
not accepted by such holder, in which case the terms of this Award Agreement
shall remain unchanged.  Subject to any applicable provisions of the Company’s
bylaws or of the Plan, any applicable determinations, order, resolutions or
other actions of the Committee or of the Board of Directors of the Company shall
be final, conclusive and binding on the Company and the holder of the
Award.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Plan.
 
8.  All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.
 
9.  This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee.
___________________________________________________
 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.
 
 
 

       
The Brink’s Company
 
Date
                         
Employee
 
Date
                            Street address, City, State & ZIP

 
 
 


 
Page 4

--------------------------------------------------------------------------------

 


Exhibit A
 
The Brink’s Company
Compensation Recoupment Policy
 
The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).
 
In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below).  The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.
 
“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).
 
“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.
 
For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.
 
This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.
 
This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.
 


 
 

--------------------------------------------------------------------------------

 

